DETAILED ACTION

Brief Summary
This is a Notice of Allowance addressing reissue U.S. Application 15/478,904 (hereafter “the ‘904 Application”), wherein the ‘904 Application is a reissue application of U.S. Patent No. 8,018,858 (hereafter “the ‘858 Patent”).

The proposed after-final amendment dated July 29, 2022 will be entered.

The ‘858 Patent was issued on September 13, 2011, with the inventor of Han-Na Lim et al.  Further, the instant ‘904 Application is a continuing reissue of U.S. Application 14/026,632, which matured into U.S. Patent RE46,361.

Here, the ‘858 Patent originally issued with patented claims 1-19.  During the instant reissue prosecution, original claims 1-19 were previously canceled, and new claims 20-39 were previously added, with claims 25-29 and 35-39 subsequently canceled.  A final Office action was mailed on April 29, 2022, which indicated that pending claims 20-24 and 30-34 were rejected.  With this, the Applicant submitted a first after-final amendment dated June 29, 2022, which proposed amending independent claims 20 and 30.  That after-final amendment was not entered, as indicated in the Advisory Office action dated July 19, 2022.  

Subsequently, the Applicant submitted a notice of appeal and a second after-final amendment dated July 29, 2022, which is being entered.  Here, this after-final amendment dated July 29, 2022 cancels claims 30-34.  Thus, with the amendment dated July 29, 2022 being entered, claims 20-24 remain pending, with claim 20 being independent.

The present application is being examined under the pre-AIA  first to invent provisions. 



Response to Arguments
Initially, it is noted that the final Office action dated April 29, 2022 included a rejection of claims 20-24 as being unpatentable over Bajko (U.S. Pat. App. Pub. 2005/0159156) in view of Gabor (U.S. Pat. App. Pub. 2005/0176428), and further in view of Jentz (U.S. Pat. 7,746,836), and also as being unpatentable over Martiquet (U.S. Pat. App. Pub. 2006/0174009) in view of Bajko (U.S. Pat. App. Pub. 2005/0159156).  

With this, upon reconsideration, Applicant’s arguments, filed in the Pre-Appeal Brief Request filed on July 29, 2022, see pages 2-6, with respect to the previously cited rejections of rejection of claims 20-24 as being unpatentable over Bajko in view of Gabor, and further in view of Jentz, and also as being unpatentable over Martiquet in view of Bajko have been fully considered and are persuasive.  These rejections of claims 20-24 have been withdrawn. 

Particularly, with respect to the previously cited rejection of independent claim 20 as being unpatentable over Bajko in view of Gabor, and further in view of Jentz, upon reconsideration, the Examiner agrees that the combination fails to teach each of the limitations, when the claim is read as a whole.  Here, the combination of references would not expressly seen to teach “receiving, by the first network entity from a second network entity, a first message including the address of the P-CSCF for which the UE performed an initial IMS registration based on the information on the address of the P-CSCF and storing the address of the P-CSCF, wherein the second network entity and the P-CSCF are not the same network entity”.

In this regard, the primary reference of Bajko is seen to teach a method that has a UE and a first network entity, interpreted as the UE and the S-CSCF 37, respectively, and a second network entity, interpreted as the P-CSCF 35, seen in Figs. 1-5.  But here, Bajko fails to expressly teach of “storing the address of the P-CSCF” after receiving, by the first network entity from a second network entity, a first message including the address of the P-CSCF for which the UE performed an initial IMS registration based on the information on the address of the P-CSCF.  With this, the secondary reference of Gabor, being a related reference to Bajko, was utilized to teach this feature of “storing the address of the P-CSCF”.  

But both Bajko and Gabor also fail to teach the limitation “wherein the second network entity and the P-CSCF are not the same network entity”, which was added in the amendment dated March 2, 2022, as the element of the “second network entity” in these references is interpreted as the “P-CSCF 35”.  In the final Office action dated April 29, 2022, the reference of Jentz was relied on to teach this feature.  However, upon reconsideration, as discussed by the Applicant in the arguments presented on July 29, 2022 (in the Pre-Appeal Brief Request) on pages 3 and 4, the combination of references would still fall short of teaching of the “second network entity“, being interpreted as an I-CSCF (from the secondary reference of Jentz), is not seen to transmit a first message to the first network entity, which includes “the address of the P-CSCF for which the UE performed an initial IMS registration based on the information on the address of the P-CSCF”, as required in independent claim 20.   

Thus, when viewing the claim, as a whole, the combination of Bajko, Gabor, and Jentz falls short of expressly teaching this limitation, and with this combination of references, it would not be obvious to teach the limitations that recite “receiving, by the first network entity from a second network entity, a first message including the address of the P-CSCF for which the UE performed an initial IMS registration based on the information on the address of the P-CSCF and storing the address of the P-CSCF, wherein the second network entity and the P-CSCF are not the same network entity”.  Therefore, the previously cited rejection under 35 U.S.C. 103(a) of independent claim 20 and dependent claims 21-24, as being unpatentable over Bajko in view of Gabor, and further in view of Jentz, is withdrawn.


Continuing, with respect to the previously cited rejection of independent claim 20 as being unpatentable over Martiquet  in view of Bajko, upon reconsideration, the Examiner agrees that the combination fails to teach each of the limitations, when the claim is read as a whole.  Here, the Examiner agrees that the combination fails to teach the limitations that require “transmitting, by a first network entity to the UE, information on an address of a proxy-call session (P-CSCF) based on a dynamic host configuration protocol (DHCP); receiving, by the first network entity from a second network entity, a first message including the address of the P-CSCF for which the UE performed an initial IMS registration based on the information on the address of the P-CSCF and storing the address of the P-CSCF, wherein the second network entity and the P-CSCF are not the same network entity; transmitting, by the first network entity to the second network entity, a second message in response to the first message”. 

Here, upon review of the primary reference of Martiquet, the Examiner agrees that Martiquet fails to expressly disclose “transmitting, by a first network entity to the UE, information on an address of a proxy-call session (P-CSCF) based on a dynamic host configuration protocol (DHCP)”.  Here, as described in the final Office action dated April 29, 2022, the first network entity was seen to be interpreted as the S-CSCF2, as seen in Figs. 3 and 4 of Martiquet, whereby paragraphs 0025-0037 of Martiquet state “the equipment uses a server DHCP (Dynamic Host Configuration Protocol) in order to obtain the domain name of the P-CSCF2, then a domain names server DNS for retrieving the IP address of said session control proxy server P-CSCF1.”  But in this section, the reference is not seen to expressly state that the CSCF2 transmits the information on an address of a proxy-call session (P-CSCF), but rather appears to utilize a “domain names server (DNS)” to get information on an address of a proxy-call session (P-CSCF).  Additionally, as discussed by the Applicant in the arguments presented on July 29, 2022 (in the Pre-Appeal Brief Request) on page 5, “Martiquet, at paragraph [0032], merely discloses ‘the node GGSN1 sends the IP address of the session control proxy server  P-CSCF1 to the equipment UE 2’, but does not teach or suggest that the IP address of P-CSCF1 is transmitted by a first network entity.”

Further, as also pointed out by the Applicant in the arguments presented on July 29, 2022 (in the Pre-Appeal Brief Request) on page 5, Martiquet is unclear of teaching “receiving, by the first network entity from a second network entity, a first message including the address of the P-CSCF for which the UE performed an initial IMS registration based on the information on the address of the P-CSCF”.  Here, in the final Office action dated April 29, 2022, the Examiner pointed to message E5, seen in Figs. 3 and 4, and the discussion in paragraph 0146.  Upon reconsideration, the Examiner agrees that these sections do not necessarily teach that the invitation message in E5 includes “the address of the P-CSCF for which the UE performed an initial IMS registration based on the information on the address of the P-CSCF”, as currently required. 

In addition, the Applicant further argues on page 6 of the arguments presented on July 29, 2022 (in the Pre-Appeal Brief Request) that the reference of Martiquet recites an S-CSCF and an I-CSCF, being interpreted as first and second network entities, while Bajko only describes S-CSCF and P-CSCF entities, as the respective first and second network entities.  With this, upon reconsideration, the combination of Martiquet and Bajko is seen to fall short of expressly teaching the limitations that require “transmitting, by a first network entity to the UE, information on an address of a proxy-call session (P-CSCF) based on a dynamic host configuration protocol (DHCP); receiving, by the first network entity from a second network entity, a first message including the address of the P-CSCF for which the UE performed an initial IMS registration based on the information on the address of the P-CSCF and storing the address of the P-CSCF, wherein the second network entity and the P-CSCF are not the same network entity”, along with the limitations that require “detecting, by the first network entity, the failure in the P-CSCF while monitoring; and in response to detecting the failure in the P-CSCF by the first network entity, transmitting by the first network entity to a plurality of UEs associated with the P-CSCF, information for initiating an initial IMS registration for a new P-CSCF”.

Therefore, the previously cited rejection under 35 U.S.C. 103(a) of independent claim 20 and dependent claims 21-24, as being unpatentable over Martiquet in view of Bajko, is withdrawn.



Allowable Subject Matter
Claims 20-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 20, in the Examiner’s opinion, it would not have been obvious to one of ordinary skill in the art to have the method, as claimed, include the features that require “transmitting, by a first network entity to the UE, information on an address of a proxy-call session (P-CSCF) based on a dynamic host configuration protocol (DHCP); receiving, by the first network entity from a second network entity, a first message including the address of the P-CSCF for which the UE performed an initial IMS registration based on the information on the address of the P-CSCF and storing the address of the P-CSCF, wherein the second network entity and the P-CSCF are not the same network entity”, combined with the features that require “detecting, by the first network entity, the failure in the P-CSCF while monitoring; and in response to detecting the failure in the P-CSCF by the first network entity, transmitting by the first network entity to a plurality of UEs associated with the P-CSCF, information for initiating an initial IMS registration for a new P-CSCF”.  The closest prior art, notably the references of Bajko, Gabor, Jentz, and Martiquet, as discussed above upon reconsideration, are not seen to teach each of these limitations, alone or in combination, when viewing the claim as a whole.  The amendment dated March 2, 2022, which added the requirement that “the second network entity and the P-CSCF are not the same network entity”, propelled claim 20 to be rendered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. Please not the relevant cited prior art listed on the accompanying Notice of References Cited (Form PTO-892):
Huang et al. (U.S. Pat. App. Pub. 2005/0213606) discloses a method of communicating SIP messages between various components in an IP multimedia service control system; and
Wen et al. (U.S. Pat. App. Pub. 2008/0045214) discloses a method of authenticating a user terminal in an IP multimedia system.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joseph R. Pokrzywa, whose telephone number is (571) 272-7410. The Examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/JOSEPH R POKRZYWA/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


	Conferees:

/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992